Title: To Thomas Jefferson from James Monroe, 12 January 1824
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
Jany 12th 1824
Since my last we have received no communication from Mr Rush, on the subject of Mr Cannings proposition. From our chargé des affrs in France a letter has been recently recd by which it appears that the British Ambassador there, had intimated to the French Minister of foreign affairs, the desired expectation of his govt that no measure should be decided on, by the allied powers, without a consultation with the govt of the UStates, & to which a reply was given, that none would be adopted, without a due consultation, which Mr Sheldon understood, as excluding us from any congress or other meeting that might take place between them with a view to that object. The fact however, that the British govt has made such an intimation, being in accord, with a suggestion of Mr Canning, to Mr Rush, tends to strengthen the presumption that that govt will oppose any measures having for their object the subjugation of the new govts to the south. we may daily expect further intelligence on the subject, which I will communicate to you as soon as recievd.I shall forward the views of Mr D. Flaherty & of Col: Roane, by communicating to you the enclosed papers, by which it appears, that the former seeks employment. in our university, & that the latter thinks highly of his qualifications, especially by his knowledge of the antient languages.Very respectfully & sincerely your friendJames Monroe